Price, J.
As stated in the principal case, counsel for the parties in these cases were heard orally in the-argument of The State National Bank v. Esterly, Receiver, just decided, and their briefs have been read and considered with the briefs in that case.
What we have said in Bank v. Esterly, Receiver, can well be applied to these cases, and further discussion of them is unnecessary.
-. The judgment of the circuit court in each case is reversed, and judgment is rendered in each case for-plaintiff in error.

Judgments reversed.

Burket, C. J., Spear and Davis, JJ., concur.
Shatjck, J., dissents.